Citation Nr: 1709802	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  02-20 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for radiculopathy of the bilateral lower extremities, to include as secondary to a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 until October 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2002 rating decision, where the RO, inter alia, declined to reopen the Veteran's claim for service connection for a back strain and denied service connection for neuropathy of the bilateral lower extremities.  In February 2003, the Veteran filed a notice of disagreement (NOD) as to those issues.  In a January 2004statement of the case (SOC), the RO found that the Veteran had not submitted new and material evidence pertinent to his claim for service connection for a back strain, and declined to reopen the claim.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) as to that issue in February 2004.  In an August 2005 SOC, the RO denied service connection for radiculopathy of the bilateral lower extremities.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) as to that issue in October 2005.  

The Veteran testified during a Board video-conference  hearing before the undersigned Veterans Law Judge in December 2015.  A transcript of the hearing is of record. 

In February 2016, the  Board reopened the Veteran's service connection claim for a back disorder and remanded the service connection claim for a back disorder, on the merits, along with the service connection claims for radiculopathy of the bilateral lower extremities, to include as secondary to the back, for further development.     Thereafter, the Appeals Management Center (AMC) in Washington, DC, denied each  claim (as reflected in the April 2016 supplemental SOC (SSOC)) and returned these matters  to the Board for further appellate consideration.

The Veteran testified during a Board video-conference  hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of this  hearing is of record. 

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.



For reasons expressed below, the claims on  appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when f further action, on his part, is required.

As a final preliminary matter, it is noted that, in February 2016 decision, the Board noted that the issue of entitlement to an effective date earlier than July 26, 2001, for the award of service connection for chest wall metallic foreign body, residual of Muscle Group XXI metallic projectile injury, on the basis of clear and unmistakable error was raised by the Veteran's representative during the December 2015 Board hearing, but has not been addressed by the AOJ.  It appears that the RO has not yet taken any action on this claim.  Therefore, the Board does not have jurisdiction over this matter, and it is, again, referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2016).


REMAND

Unfortunately, the Board finds that further AOJ action on these claims is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

Pursuant to the February 2016, the Veteran underwent a VA examination in April 2016.  The VA examiner provide the opinion that the Veteran's current low back disorders, diagnosed as  lumbar spinal stenosis, lumbar spondylosis, and degenerative disc disease, are less likely than not incurred in or caused by the in-service injury when the Veteran fell from the bed of a truck in 1966.  The VA examiner did not address the September 1967 service treatment record that documents the Veteran reporting occasional pain in the middle of the back at different intervals.  Furthermore, the examiner did not discuss the Veteran's competent  lay statements that the onset of his back pain began after the injury in service with recurrent pain to the present, nor the lay statements from two friends who served with the Veteran that provide supporting evidence of the Veteran's assertion of experiencing back pain in service with recurrent pain since service.  Finally, the examiner did not address the medical opinions from the Veteran's private physicians that provide a positive nexus opinion to service.  

The Board also points out that notes that the evidentiary record does not otherwise contain any medical opinion that fully addresses all relevant facts in this case, or that adequately addresses the relationship between the Veteran's current lumbar spine disabilities and his military service.  The private medical opinions do not provide any explanation in support of their conclusions.  Notably, an adequate medical opinion must contain clear conclusions and supporting data, as well as "a reasoned medical explanation" connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.").  

In light of the above, , the Board finds  that the evidence of record is insufficient to resolve the reopened claim for service connection for a back disorder, and that a remand of the back disorder claim to obtain further medical opinion by an appropriate physician is needed  prior to adjudicating the service connection claim for a back disorder.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination or obtain an opinion in connection with a service connection claim, it must provide or obtain one adequate one for the purpose intended). .

With respect to the service connection claim for radiculopathy of the bilateral lower extremities, the medical evidence of record indicates that this disability is secondary to the diagnosed degenerative disc disease and spinal stenosis.  Accordingly, as the development of the service connection claim for a back disorder may impact the service connection claim for radiculopathy of the bilateral lower extremities, these matters are inextricably intertwined, and should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991). As  adjudication of the radiculopathy disability claim, at this juncture, would be premature, this claim is being  remanded, as well.

Prior to obtaining further  medical opinion in connection with the service connection claim for a back disorder, to ensure that all due process requirements are met, and that the record with respect to both claims is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include VA records dated since April 2016.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (2016) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA),  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran dated since April 20, 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. Send a letter to the Veteran requesting that he provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to one or both claim(s) remaining on appeal.  Specifically request that the Veteran to provide, or to provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from an appropriate physician (preferably, a neurosurgeon) a VA medical opinion addressing the etiology of diagnosed lumbar spine disabilities.  The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician,  and the report should include discussion of the Veteran's documented medical history and assertions. 

The record reflects diagnoses of With respect to each diagnosed disability, the neurosurgeon should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during or is otherwise at least in part medically related to in-service event, injury or disease, to include injury during which the Veteran fell from the bed of a truck, as alleged.

In addressing the above, the physician must consider and discuss all pertinent medical evidence, to include the December 1966 service treatment record, a September 1967 service treatment record (documenting the Veteran reporting pain in the middle of the back at different intervals), the June 1971 VA examiner's diagnosis of back strain, the June 1971 VA examiner's finding of narrowing of the lumbosacral joint, and post-service medical  records, to particularly include positive medical opinions from the Veteran's private physicians.

The physician  must also consider and discuss all lay assertions, to include the Veteran's competent assertions as to the occurrence of in-service injury, and his assertions as to the nature, onset, and continuity of back symptoms; as well as the statements from two service members who served with the Veteran and remained in contact with him after service that assert the Veteran experienced back pain in service with recurrent symptoms of back since discharge from service.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and that the service members are competent to report what they observed, and what the Veteran told them.  Hence, competent lay assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard discounted, the examiner should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the above actions, and any other notification or development action deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication), and all legal authority.  .

6.  If any benefit sought on appeal is denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an  appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


